Citation Nr: 1028133	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability evaluation higher than 10 percent for 
low back pain associated with mild degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1962 to December 
1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a December 2006 examination the Veteran complained of his back 
getting stiff and having periodic flares of pain.  The examiner 
found no spasm, atrophy, or pain with motion.  The Veteran's 
posture was normal and the spine was symmetrical.  The Veteran 
had full muscular strength.  Forward flexion was from 0 to 79 
degrees; extension was 0 to 30 degrees; and lateral flexion was 0 
to 30 degrees on both sides.  The Veteran was able to rotate to 
30 degrees on both sides.  The examiner opined that the Veteran's 
lumbar spine strain had mild to moderate effects on his usual 
activities but more severely effected his ability to participate 
in sports and recreation.

In December 2006, a CT scan showed slippage of the L4 vertebra 
over the S1 vertebra, some disc bulging, and some other changes.  
Additionally, the scan showed there was no nerve root 
compression.

The Veteran complained of back pain in August 2007.  The Veteran 
reported having numbness in the thighs, daily back stiffness, and 
occasional right leg pain with lifting.  In October 2007, the 
Veteran complained of having occasional numbness in both thighs.  
Straight leg raising was only to 38 degrees bilaterally.  The 
physician attributed this to very tight hamstrings.  Lower 
extremity deep tendon reflexes were present.  The Veteran walked 
with an unusual gait.  It was noted that the Veteran's legs were 
different lengths, and he was given a shoe lift.  

The November 2007 cervical spine MRI results showed multi-level 
neuroforaminal stenosis, but no obvious evidence of herniated 
nucleus pulposus, severe central spinal stenosis, cord signal 
changes, nerve root or spinal cord compression, and no obvious 
surgical lesion of cervical spine.

At the October 2009 examination, the Veteran reported having pain 
and numbness, decreased motion, stiffness, weakness, and 
unsteadiness.  The Veteran's range of motion was remarkably 
reduced.  Forward flexion was from 0 to 30 degrees; extension was 
0 to 15 degrees; and lateral flexion was 0 to 20 degrees on both 
sides.  The examiner found, however, that the limited range of 
motion the Veteran demonstrated at the exam was due to lack of 
effort on the Veteran's part.  The examiner looked for objective 
findings of disuse and found none.  There was no pathology found 
on exam to indicate disability.  Testing for non-organic physical 
signs (Waddell's) was done and was positive.  

In his November 2009 statement in support of claim, the Veteran 
contends that the October 2009 VA examination was inadequate.  
Specifically, he asserts that the examiner did not listen to him 
nor did the examiner give him the opportunity to explain his back 
pain.  Finally, the Veteran contends that his back pain has 
become worse.

The Veteran should be afforded another VA medical examination to 
address the his contentions that the September 2009 examination 
was inadequate and that his back injury is getting worse.  The 
VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  The Board finds, therefore, 
that another VA examination is necessary to ascertain the current 
severity of the Veteran's back injury.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical 
examination for the purposes of clarifying the 
severity of his service-connected low back 
disability.  The claims folder must be provided 
to the examiner for review in connection with 
the examination.  After examining the Veteran 
and the results of any diagnostic testing 
deemed necessary, the examiner should (a) 
provide range of motion findings of the lumbar 
spine; (b) identify any neurological pathology 
associated with the service-connected low back 
disability and comment on the severity of each 
neurological sign and symptom reported; (c) 
state whether the veteran has lumbar 
intervertebral disc syndrome which results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported. 

2.  After conducting any additional development 
deemed necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and provide the Veteran and his 
representative an appropriate opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


